             Case 1:19-cv-03377-LAP Document 158 Filed 08/10/20 Page 1 of 1



                                        Cooper & Kirk
                                                     Lawyers
                                       A Professional Limited Liability Company

Charles J. Cooper                  1523 New Hampshire Avenue, N.W.                            (202) 220-9600
(202) 220-9660                          Washington, D.C. 20036                              Fax (202) 220-9601
ccooper@cooperkirk.com

                                                  July 28, 2020

VIA ECF

The Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007


       Re:     Giuffre v. Dershowitz, Case No. 19-cv-3377-LAP
               Rule 45 Subpoenas to Leslie Wexner and John Zeiger

Dear Judge Preska:

         I write on behalf of Plaintiff Virginia Giuffre in response to Defendant Alan Dershowitz’s July 23,
2020 letter requesting a pre-motion conference concerning the Subpoenas issued by Defendant to Leslie
Wexner and John Zeiger. Although Plaintiff is not the target of these Subpoenas, she respectfully submits
this letter in her capacity as the party-Plaintiff and because of her interest in the documents and depositions
being sought.

        Defendant has put Leslie Wexner at the heart of his false and defamatory claims that Plaintiff and
her counsel were engaged in an extortion plot to extract money from wealthy associates of Jeffrey Epstein
by allegedly falsely naming the Defendant. As Plaintiff enumerates in her Amended Complaint in this
action, Defendant has defamed her by falsely asserting on multiple occasions to numerous different
audiences that he “was ‘deliberately framed for financial reasons.’” D.E. 117 at ¶ 17. In Defendant’s
Amended Answer and Counterclaims, he details this alleged extortion plot and identifies Mr. Wexner as
the target of this alleged scheme. D.E. 127 at ¶ 23. For this reason, Plaintiff was likewise planning on
seeking relevant documents and testimony from Mr. Wexner and Mr. Zeiger. Plaintiff, therefore,
respectfully requests that the Court allow these depositions to proceed, but believes that the details, such
as the schedule and format, can be worked out among the parties.

                                                           Respectfully,

                                                           /s/ Charles J. Cooper
                                                           Charles J. Cooper

cc: Counsel of Record
